

115 S2262 IS: Counterterrorism Advisory Board Act of 2017
U.S. Senate
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2262IN THE SENATE OF THE UNITED STATESDecember 21, 2017Mrs. McCaskill (for herself, Mr. Rubio, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend the Homeland Security Act of 2002 to establish in the Department of Homeland Security a
			 board to coordinate and integrate departmental intelligence and activities
			 and
			 policy related to counterterrorism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Counterterrorism Advisory Board Act of 2017. 2.Department of Homeland Security Counterterrorism Advisory Board (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following:
				
					210G.Departmental coordination on counterterrorism
 (a)EstablishmentThere is in the Department a Counterterrorism Advisory Board (in this section referred to as the Board) which shall—
 (1)be composed of senior representatives of departmental operational components and headquarters elements; and
 (2)coordinate departmental intelligence activities and policy and information related to the counterterrorism mission and functions of the Department.
 (b)CharterThere shall be a charter to govern the structure and mission of the Board, which charter shall— (1)direct the Board to focus on the current threat environment and the importance of aligning departmental counterterrorism activities under the guidance of the Secretary; and
 (2)be reviewed and updated every 4 years, as appropriate.
							(c)Members
 (1)In generalThe Board shall be composed of senior representatives of departmental operational components and headquarters elements.
 (2)ChairThe Under Secretary for Intelligence and Analysis shall serve as the Chair of the Board. (3)MembersThe Secretary shall appoint additional members of the Board from among the following:
 (A)The Transportation Security Administration. (B)United States Customs and Border Protection.
 (C)United States Immigration and Customs Enforcement. (D)The Federal Emergency Management Agency.
 (E)The Coast Guard. (F)United States Citizenship and Immigration Services.
 (G)The United States Secret Service. (H)The National Protection and Programs Directorate.
 (I)The Office of Operations Coordination. (J)The Office of the General Counsel.
 (K)The Office of Intelligence and Analysis. (L)The Office of Policy.
 (M)The Science and Technology Directorate. (N)The Office for State and Local Law Enforcement.
 (O)The Privacy Office. (P)The Office for Civil Rights and Civil Liberties.
 (Q)Other departmental offices and programs as determined appropriate by the Secretary. (d)MeetingsThe Board shall—
 (1)meet on a regular basis to discuss intelligence and coordinate ongoing threat mitigation efforts and departmental activities, including coordination with other Federal, State, local, tribal, territorial, and private sector partners; and
 (2)make recommendations to the Secretary. (e)Terrorism alertsThe Board shall advise the Secretary on the issuance of terrorism alerts under section 203.
 (f)Prohibition on additional fundsNo additional funds are authorized to carry out this section.. (b)Technical and conforming amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by inserting after the item relating to section 210F the following:
				Sec. 210G. Departmental coordination on counterterrorism..
 (c)ReportNot later than 90 days after the date of enactment of this Act, the Secretary of Homeland Security, acting through the Chair of the Counterterrorism Advisory Board established under section 210G of the Homeland Security Act of 2002, as added by subsection (a), shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives a report on the status and activities of the Counterterrorism Advisory Board.
 (d)SunsetEffective on the date that is 4 years after the date of enactment of this Act— (1)section 210G of the Homeland Security Act of 2002, as added by subsection (a), is repealed; and
 (2)the table of contents in section 1(b) of the Homeland Security Act of 2002 (Public Law 107–296; 116 Stat. 2135) is amended by striking the item relating to section 210G.